COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


DARLENE JOHNSON
                                                                 MEMORANDUM OPINION*
v.     Record Nos. 2078-05-2 and 2098-05-2                           PER CURIAM
                                                                   DECEMBER 20, 2005
COUNTY OF CHESTERFIELD
 DEPARTMENT OF SOCIAL SERVICES


                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                   T.J. Hauler, Judge

                 (Regina E. Baker, on briefs), for appellant.

                 (Steven L. Micas, County Attorney; Michael P. Kozak, Assistant
                 County Attorney; Robert D. Jacobs, Guardian ad litem for the infant
                 children, on briefs), for appellee.


       Darlene Johnson appeals from the trial court’s decision terminating her residual parental

rights to B.J. and R.R., her minor sons, pursuant to 16.1-283(C)(2). Johnson contends (1) she had

good cause for her inability to substantially remedy the conditions that required the continuation of

B.J. and R.R. in foster care, (2) the Chesterfield County Department of Social Services (DSS) failed

to make reasonable and appropriate efforts to assist her, and (3) it was not in B.J.’s and R.R’s best

interests to terminate her residual parental rights. Upon reviewing the record and briefs of the

parties, we conclude this appeal is without merit. Accordingly, we summarily affirm the decision of

the trial court. See Rule 5A:27.

                                           BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

proved that three of Johnson’s children, including B.J., came into the care of DSS on May 1, 2003

because Johnson was arrested for petit larceny and she was living in her car with them.1 Johnson

was pregnant at the time with R.R, and after he was born in July 2003, Johnson and R.R. moved in

with the infant’s father, Thurman Richardson, at the InTown Suites. In October 2003, Johnson and

Richardson were involved in a domestic disturbance and Johnson was arrested. Richardson left

R.R. at a church, and DSS took custody of him.

        Kathy DeShazo, a social worker with the DSS, testified the initial goal for B.J. and R.R was

to return home. A service plan required Johnson to obtain and maintain stable housing, to receive

individual and family counseling, to maintain visitation with B.J. and R.R., and to obtain and

maintain stable employment. DeShazo reviewed the service plan with Johnson. DeShazo provided

Johnson with a list of counseling agencies, resources on housing, information on shelters to assist

with immediate housing as well as long-term housing, provided her with information on budget and

credit counseling agencies, information on transportation services, and information on agencies to

assist with employment. DeShazo told Johnson DSS would cover the expenses of any counseling

and would facilitate transportation for visitation.

        Johnson failed to complete any counseling, and there was no evidence she ever maintained a

stable living environment for her children. DSS paid for Johnson to stay in a hotel for a period of

time. DeShazo assisted Johnson with information about Section Eight housing and attempted to

make arrangements for Johnson to live with her children at ESI, a shelter. DeShazo called several

housing authorities and shelters to assist Johnson in finding stable housing. During the first year the

children were in foster care, there were times when DeShazo did not know where Johnson was


        1
         Two of Johnson’s children were over the age of fourteen, and they exercised their
prerogative to veto termination pursuant to Code § 16.1-283(G). B.J. was thirteen at the time of the
termination hearing.
                                               -2-
living. Johnson had a “hostile relationship” with the foster parents, and the police were called to the

foster home due to an argument. Johnson never requested funds to assist her in completing the

requirements in the service plan and never stated she was unable to complete any requirements in

the service plan due to a lack of resources. Johnson failed to use the transportation services offered

by DSS. Johnson obtained employment in 2004 and was employed at the time of the termination

hearing.

         Kiva Rogers, a social worker, assisted DeShazo and testified Johnson told her she had been

in therapy with Pam Hill, but she no longer needed therapy. However, Rogers was unable to verify

this statement because there was not a release form in Johnson’s file permitting her to talk to Hill

about Johnson’s therapy. Johnson never informed Rogers that she stopped therapy with Hill due to

financial difficulties.

         Following a psychological evaluation by Dr. Gruszkos, DeShazo referred Johnson to Mary

Herrington for therapy. Herrington met with Johnson for an initial assessment in August and

October 2004; however, Johnson failed to keep a subsequent appointment. Johnson attended family

counseling with K.J.2 at residential treatment centers. Karina Rubow and Katy Wilder, K.J.’s

therapists, testified Johnson failed to complete family therapy with K.J. and R.R.

         In her testimony, Johnson conceded DeShazo explained the requirements she had to fulfill

to have her children returned to her. Johnson claimed she went for counseling with Hill, but she

was unemployed at the time and was not aware DSS would pay for the counseling. Johnson

testified she signed a release form to permit Hill to discuss her counseling with DeShazo, yet she

never attended family counseling with B.J. or R.R. because DeShazo “never did anything about it.”

Johnson asserted DeShazo never gave her any resources for housing. Johnson testified she



         2
             K.J. was over the age of fourteen at the time of the termination hearing and has special
needs.
                                                   -3-
attempted to get into a family program at a shelter, but she was unable to do so because the shelter

would not accept children into the program. Johnson contended she applied for housing at several

places, but was not accepted due to outstanding debts and a poor credit report. Johnson admitted

she was employed in 2003 and worked in 2004, but she never paid anything on her outstanding

debts, and she did not pay any money to support her children while they were in foster care.

Johnson testified she was on a waiting list for Section Eight housing, but the waiting list was

lengthy. Johnson stated she sought housing through the Richmond Redevelopment and Housing

Authority, but was told she could not be placed because she did not have custody of her children.

Johnson claimed she kept DeShazo informed where she was living “at all times,” but admitted she

failed to tell DeShazo that she was living with R.R. and Richardson in the InTown Suites in July

2003 because DeShazo was aware she had accused Richardson of sexually abusing her daughter,

C.J.3 Johnson again moved to the InTown Suites in June 2004, but moved out in May 2005 because

fire damaged the motel. Johnson lived in a room at the La Quinta Inn at the time of the termination

hearing, paying $800 a month for the room, and agreed the room was too small to accommodate her

children. Johnson conceded her testimony regarding the help provided by DeShazo conflicted with

DeShazo’s testimony, but contended DeShazo was mistaken on the amount of help provided by

DSS.

                                             ANALYSIS

       Code § 16.1-283(C)(2) requires proof, by clear and convincing evidence that (a) the

termination is in the best interests of the child, (b) “reasonable and appropriate” services have

been offered to help the parent “remedy substantially the conditions which led to or required

continuation of the child’s foster care placement,” and, (c) despite those services, the parent has

failed, “without good cause,” to remedy those conditions “within a reasonable amount of time


       3
           C.J. was over the age of fourteen at the time of the termination hearing.
                                                  -4-
not to exceed twelve months from the date the child was placed in foster care.” Because

“‘[r]easonable and appropriate’ efforts can only be judged with reference to the circumstances of

a particular case,” Ferguson v. Stafford Dep’t of Soc. Servs., 14 Va. App. 333, 338, 417 S.E.2d

1, 4 (1992), we have held that the trial judge “must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Id. at 338-39, 417 S.E.2d at 4 (citation

omitted).

       “The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be

disturbed on appeal, unless plainly wrong or without evidence to support it.’” Logan, 13

Va. App. at 128, 409 S.E.2d at 463 (citation omitted).

        “The credibility of the witnesses and the weight accorded the evidence are matters solely

for the fact finder who has the opportunity to see and hear that evidence as it is presented.”

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

       Johnson argues DSS only provided a list of shelters and therapists and did not actively

assist her in securing housing and therapy. In this case, clear and convincing evidence proved

that DSS provided Johnson with reasonable and appropriate services and she failed to remedy

substantially the conditions which led to the children’s foster care placement. At the termination

hearing, Johnson conceded that her room at the La Quinta Inn was not appropriate housing for

her children. Johnson was employed for more than a year prior to the termination hearing,

supporting only herself, but was unable to find appropriate housing. DSS provided resources for

housing, but Johnson failed to follow through with the resources provided. Despite being

referred for individual therapy to Hill and to Herrington, Johnson failed to complete a course of

individual therapy with either therapist as required by the service plan. Johnson also failed to

complete family therapy as required by the service plan. DSS offered to help with transportation




                                                -5-
to therapy, but Johnson failed to take advantage of the offer. At the conclusion of the evidence,

the trial judge stated:

                This Court finds that on the credibility issue, adversely to Ms.
                Johnson, first of all, that all of her actions since the inception of
                this matter have been characterized by seeming indifference and
                denial; secondly, that since the inception of the placement with
                DSS that she has exercised poor judgment, lack of parental
                responsibility for the health and welfare of the children. This
                Court finds further that Ms. Johnson has selected recall as it relates
                to many of the facts that surround this case and has demonstrated
                little initiative to resolve those problems which have contributed to
                the removal of the children from the custody and control.

        B.J. and R.R. came into the care of DSS in May 2003 and October 2003, respectively.

Johnson had over two years to substantially remedy the conditions that brought B.J. into foster

care and eighteen months to substantially remedy the conditions that brought R.R. into custody,

but she failed to obtain suitable housing and failed to complete the required therapies. “It is

clearly not in the best interests of a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming his responsibilities.” Kaywood v. Halifax

County Dep’t of Soc. Serv., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

        In her questions presented, Johnson contends that it was contrary to the best interests of

the children for her parental rights to be terminated. However, Johnson failed to present any

argument supporting this contention in her briefs. “Statements unsupported by argument,

authority, or citations to the record do not merit appellate consideration. We will not search the

record for errors in order to interpret appellant’s contention and correct deficiencies in a brief.”

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

        The record supports the trial court’s finding that DSS presented clear and convincing

evidence satisfying the statutory requirements of Code § 16.1-283(C)(2). Accordingly, we

summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                            Affirmed.
                                                 -6-